Citation Nr: 1143337	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected cardiomyopathy.

2.  Entitlement to service connection for hypercholesterolemia.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1975 to February 1978, and from August 2002 to July 2004.  He also has 24 years of service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The hypertension issue has been recharacterized to better reflect the medical evidence.   

On appeal in May 2010, the Board remanded the case for additional development, to include scheduling VA examinations.

The issues of entitlement to service connection for hypertension and degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypercholesterolemia is not a disability for which VA compensation is payable, and the Veteran's hypercholesterolemia is not due to an underlying pathology for which service connection is not already in effect.


CONCLUSION OF LAW

The criteria for service connection for hypercholesterolemia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a post-decisional letter dated in June 2007 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The July 2008 statement of the case notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In any event, as described below, service connection is not warranted for the benefit sought.

While the notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  More importantly, the claim was subsequently readjudicated in September 2008, November 2008, and February 2009 supplemental statements of the case, following the provision of notice.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs); afforded the Veteran a physical examination; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examination is adequate for adjudication purposes.  The June 2010 examiner provided an opinion on the etiology of the Veteran's hypercholesterolemia based on examination of the Veteran, his reported history, and the entire claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and he has not contended otherwise.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for hypercholesterolemia. 

Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994). 

Reserve physicals prior to the Veteran's second active duty period reveal normal cholesterol readings.  STRs indicate elevated cholesterol readings in 2003.  An April 2005 VA examiner diagnosed hyperlipidemia.  A June 2010 VA examiner opined that the Veteran's hypercholesterolemia is related to his second active duty period, as the record contains normal readings prior to August 2002 and elevated reading during that time period.

Service connection, however, can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. §§ 1110, 1131.  Despite the diagnosis of hypercholesterolemia, it is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  The Veteran does not contend that he has hypertension as a result of his hypercholesterolemia, but that hypercholesterolemia itself is the disability he wants compensation for.  Indeed, a January 2005 private treatment record indicates that the Veteran's current  hypercholesterolemia is secondary to his service-connected heart disability.  In other words, the only identified underlying pathology for the hypercholesterolemia is a disease for which service connection is already in effect.  Thus, the preponderance of the evidence is against the service connection claim for hypercholesterolemia; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Service connection for hypercholesterolemia is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his remaining claims. 



Hypertension

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

STRs from the Veteran's first period of active service (February 1975 to February 1978) are unavailable.  However, the Veteran does not contend, and the evidence does not indicate, that hypertension started during that time period.  Instead, the Veteran claims that his hypertension was first treated in January 2004, during his second period of active service.  

The record contains numerous periodic examinations conducted during the Veteran's Reserve service (February 1980 to July 2003).  The examinations disclose normal clinical evaluations of the heart.  The Veteran's blood pressure was 136/84 in August 1987, 128/92 in December 1996, and 128/72 in June 2001.  

STRs from the Veteran's second period of active service (August 2002 to July 2004) also contain normal clinical evaluations of the heart.  His blood pressure was 135/82 in September 2002.  His blood pressure was 117/81 in November 2002, which the clinician noted was normal.  His blood pressure was 133/82 in January 2003, and 159/91 in March 2003.  

In June 2003, the Veteran's blood pressure was 136/84.  In the accompanying medical history report, he reported a history of high blood pressure.  The clinician noted that the Veteran "took 5% medication - stopped pressure became normal."  

An August 2003 blood pressure reading was 139/78.  

In December 2003, the Veteran's blood pressure was 140/98.  An EKG was noted to be abnormal.  The assessment included hypertension.  The clinician recommended that the Veteran check his blood pressure daily for one week and return to have a stress test.

A January 2004 STR indicates that the Veteran was prescribed hypertension medication.  An electrocardiogram was abnormal.  Persistent chest pain and hypertension were noted.  The diagnosis was congestive heart failure "with suspected moderate AICM" status post probable myocardial infarction the previous month, and cardiomyopathy.  

An April 2005 VA general medical examination contains normal blood pressure readings.  

An April 2005 VA treatment record shows that the Veteran gave a history of normal hypertension, but reported being on hypertensive medication.

VA treatment records dated June 2007 through November 2008 show that the Veteran reported a history of hypertension and stated that he was currently taking hypertensive medication; however, these records contain no diagnosis of hypertension or findings of elevated readings.

A January 2008 VA heart examination shows that the Veteran reported being diagnosed with hypertension in November 2002 and was currently taking medication for this condition.  The examiner noted that the hypertension was well controlled on medication.  

In May 2010, the Board remanded the claim for a nexus opinion.  Unfortunately, the examination is not adequate for adjudication purposes and further remand is required.

First, the June 2010 opinion does not sufficiently address the possibility of aggravation.  The examiner noted that the Veteran's blood pressure was elevated when he was treated for cardiomyopathy while on active duty in 2003, and that he took blood pressure medication.  The examiner initially opined that the Veteran's hypertension was "less likely than not" related to active duty because "it was a preexisting condition."  He acknowledged the potential for aggravation, but found "insufficient evidence" to indicate that there was any permanent aggravation of hypertension during the Veteran's second active duty period.  Specifically, he noted that while the Veteran was diagnosed with hypertension prior to entering active duty in 2002, it was controlled without medication when he entered active duty in 2002.  He also noted that the Veteran's hypertension was currently controlled on low doses of medication "that were being given for his cardiomyopathy."  However, the examiner then stated that "[t]he determination of whether the hypertension was preexisting . . . is a matter of law beyond the scope of this examiner."  Not only did the examiner fail to apply the appropriate standard in determining whether hypertension preexisted service, but his opinion is inherently contradictory.  Furthermore, he did not provide an opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected cardiomyopathy.  

Second, the basis for opinion offered by the examiner, that the Veteran was diagnosed with hypertension prior to his entry into active service in 2002, is contradicted by the STRs, which do not contain elevated blood pressure readings or a diagnosis of hypertension prior to the Veteran's second active duty period.  This contradiction alone renders the opinion inadequate.

A remand is necessary in order to obtain an opinion as to whether the Veteran's hypertension clearly and unmistakably existed prior to service and, if so, whether there is clear and unmistakable evidence that such did not undergo an increase in severity during service.

Lumbar Spine

The May 2010 remand also requested an examination addressing the nature and etiology of the Veteran's back disability.  The June 22, 2010 VA examiner noted that the Veteran related developing low back pain in approximately 2003.  He stated that he was given muscle relaxants and physical therapy.  He related that he has continued to have low back pain since that time.  Physical examination revealed a normal gait.  There was no tenderness or spasm upon palpation.  Flexion was to 50 degrees.  X-rays showed no fracture or subluxation; disc spaces were maintained, and vertebral bodies well aligned.  The examiner diagnosed lumbosacral strain.  He deferred providing an opinion until he had reviewed the claims file.

In an email dated June 24, 2010, an individual associated with the Dallas VAMC provided the following statement:

[The Veteran] was treated for soft tissue lumbar spine in 2002.  Treated conservatively.  Current exam and X-Rays were normal.  Therefore, his current lumbar spine is less likely than not related to the soft tissue injury in the military."

In an addendum dated July 13, 2010, the examiner indicated that he had reviewed the claims file.  He noted one physical therapy note that showed manipulative treatment of the lumbar spine.  He stated "[w]ithout treatment for lumbar spine it would be speculation to attribute current lumbar spine condition to military service."  

The June 2010 VA examination report and the July 2010 addendum contain conflicting opinions as to whether the Veteran's back disability is related to service.  Furthermore, the email does not contain a written response from the VA examiner.  Remand is therefore required to ensure compliance with the May 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with an appropriate medical professional, preferably someone other than the physician who conducted the June 2010 hypertension evaluation.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should provide an opinion as to following:

a. Whether the Veteran's hypertension clearly and unmistakably existed prior to his second period of active duty (August 2002 to July 2004), and, if so, whether such pre-existing disability clearly and unmistakably was not aggravated by that particular period of active service.  

b. If the Veteran's hypertension did not pre-exist his active duty, whether such disability at least as likely as not, i.e., a 50 percent probability or greater, had its clinical onset in service or is otherwise related to the Veteran's active duty.  

c. If the Veteran's hypertension did not pre-exist his active duty, whether such disability at least as likely as not, i.e., a 50 percent probability or greater, was caused or aggravated by service connected cardiomyopathy.  

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Return the claims file to the examiner who conducted the June 2010 VA spine evaluation and request that the examiner submit a complete copy of the examination report and provide a complete rationale for his opinion.

If the examiner cannot be located, or if it is determined that the Veteran should undergo further examination for his claimed lumbar spine disability, schedule the Veteran for medical examination by an appropriate medical professional to determine the nature, extent, and etiology of his claimed lumbar spine disability.  All indicated tests and studies should be performed.  The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination.

The examiner should provide an opinion as to whether any current lumbar spine disability at least as likely as not, i.e., a 50 percent probability or greater, had its clinical onset in service or is otherwise related to the Veteran's active duty.   

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


